Citation Nr: 1210004	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-43 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to August 1996, from October 2002 to August 2003, and from March 2006 to April 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011 the Board remanded the case for additional development.


FINDING OF FACT

Sleep apnea was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current sleep apnea is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's August 2011 remand the RO arranged for a VA examination in August 2011.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to sleep complaints/apnea.


An April 2009 private diagnostic polysomnographic evaluation report notes a diagnosis of obstructive sleep apnea, mild.   

An April 2009 statement from D.S.F. notes that he was deployed to Afghanistan with the Veteran, they shared the same BHut, and that the Veteran repeatedly snored loudly and that at times it seemed as if he would lose his breath. 

An April 2009 statement from R.W. notes that he was deployed to Afghanistan with the Veteran's, they shared the same BHut, and the Veteran snored badly and it appeared that he would briefly stop breathing on occasion. 

In the Veteran's November 2009 VA Form 9 (substantive appeal) the Veteran reported that he never told anyone in the military that he thought he had sleep apnea, was never told that he stopped breathing and snored until he was deployed in Afghanistan, and that he did not go to the Troop Medical Clinic (TMC) because he did not have the time and they had limited resources. 

On August 2011 VA examination the Veteran reported that while deployed to Afghanistan in 2007 the other soldiers in his unit reported to him that he snored very loudly and drooled excessively in his sleep.  He noted that after he was discharged his family members observed the same symptoms and that he had never been told prior to joining the military that he snored loudly.  He reported that sleep apnea was diagnosed in 2009 and he was placed on a continuous positive airway pressure (CPAP) machine.  The impression was sleep apnea confirmed by sleep study of April 15, 2009.  The examiner noted that the Veteran's active duty ended in April 2007 and that sleep apnea was not diagnosed until April 2009, that buddy statements reported that the Veteran snored loudly and had periods of apnea during sleep while he was deployed, and that there were no medical records regarding sleep complaints/evaluation/treatment between 2007 and 2009.  The examiner noted that the information of record and the Veteran's statements were considered credible and that though the Veteran's buddy's attested that the Veteran snored loudly and appeared to have quit breathing there was no diagnostic evidence that sleep apnea was manifested until 2009 (when it was considered mild).  He noted that there was nothing in the military record that shows that the Veteran developed definite risk factors for sleep apnea while on active duty such as new onset obesity or development of craniofacial or upper airway soft tissue abnormalities.  He noted that sleep apnea is a disorder that occurs over a lengthy time and does not occur as an acute onset and that therefore when the disorder developed was not known (and that he could not confirm or deny if symptoms existed prior to military service).  The examiner summarized that it was his opinion that the Veteran's sleep apnea was less likely than not related to his period of military service as there was no definitive link between mild sleep apnea diagnosed in April 2009 and the Veteran's period of active duty.   

In a September 2011 statement the Veteran reported that in Afghanistan he was told by fellow soldiers that he was snoring loudly and quit breathing, it did not occur to him that he needed to seek medical attention due to the combat environment, and that he never snored or stopped breathing in his sleep until he was deployed to Afghanistan.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to sleep complaints/apnea.  Consequently, service connection for sleep apnea on the basis that such was diagnosed/manifested in service and persisted is not warranted.  What remains then is the question of whether the Veteran's current sleep apnea, although not diagnosed therein, had its onset in service or whether it may somehow otherwise be related to his active service.  That is a question that is inherently medical in nature.  

The Veteran alleges that his current sleep apnea was first manifest during his deployment to Afghanistan (during his period of active service from March 2006 to April 2007).  In support of this contention he has submitted his own statements and those of two fellow soldiers which state that he snored loudly and appeared to quit breathing during his sleep during the deployment.  The Veteran and his fellow soldiers are competent to report that he snored loudly and had difficulty breathing during sleep; as such symptoms are readily lay observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  The Board finds no reason to question the credibility of either the Veteran's accounts or those of his fellow soldiers.  
However, whether the onset of the Veteran's current sleep apnea can be traced back to those symptoms he experienced during the deployment to Afghanistan is a medical question that is not capable of resolution through lay observation; the Veteran and his fellow soldiers have not demonstrated that they have any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the statements of the Veteran and his fellow soldiers are not competent evidence of a nexus between his symptoms of snoring and difficulty breathing in service and his diagnosis of sleep apnea.  He has not presented any medical opinion or treatise evidence supporting that his snoring and trouble breathing during his sleep in service represented sleep apnea (or early manifestations of such).  He has submitted a report of a private sleep study in April 2009 showing a diagnosis of sleep apnea; however, that report does not address the etiology of the sleep apnea or relate it to the Veteran's service/complaints therein.  

Consequently, the only competent (medical) evidence of record in the matter of a nexus between the Veteran's service/snoring and difficulty breathing therein and his currently diagnosed sleep apnea is the opinion of the August 2011 VA examiner.  That examiner reviewed the record including the accounts by the Veteran and his fellow soldiers, all of which he considered credible, and noted that although the Veteran's buddies attested that he snored loudly and appeared to have quit breathing there was no diagnostic evidence that sleep apnea was manifested until 2009 and there was no medical evidence of sleep apnea or related complaints prior to that.  He noted that the evidence did not show that the Veteran developed definite risk factors for sleep apnea while on active and that the disorder occurs over a lengthy time, and opined that the Veteran's sleep apnea was less likely than not related to his period of military service (as there was no definitive link between the post-service diagnosis of sleep apnea and the Veteran's period of active duty).  The Board interprets this decision as indicating that the manifestations in service described by the Veteran and his buddies are insufficient to suggest that he then had sleep apnea, and that the pathology associated with/risk factors for sleep apnea were not demonstrated until the 2009 sleep study, a point in time too remote from active service to suggest a nexus.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for sleep apnea is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


